COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                   MEMORANDUM ORDER

Appellate case name:     Edward Muehlner and June Muehlner v. Jean Pierre Convert and
                         Yolande Convert

Appellate case number:   01-21-00067-CV

Trial court case number: 2018-61583

Trial court:             190th District Court of Harris County

       On September 2, 2022, Appellants’ counsel, Misty A. Hataway-Coné filed a motion to
withdraw as counsel. The motion comports with Texas Rule of Appellate Procedure 6.5. The
motion to withdraw is granted.
       On September 6, 2022, Ajay K. Ketkar filed his notice of appearance on behalf of
appellants. On the same day, appellants moved for an extension of time to file for rehearing,
which was granted. The deadline to file a motion for rehearing is October 24, 2022.


       It is so ORDERED.

Judge’s signature: _____/s/ Peter Kelly_____
                    Acting individually  Acting for the Court


Date: ___September 15, 2022_____